Citation Nr: 0840021	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  02-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

Affording the veteran the benefit of the doubt, the competent 
medical evidence of record has shown that his headaches are 
causally related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
headaches were incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.



Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements presented throughout the duration of the 
appeal, the veteran has maintained that his current headaches 
began in service and have continued since that time.  Service 
treatment records reflect that the veteran was treated for 
headaches on several occasions, characterized as tension 
headaches, temporal headaches, occipital headaches, bi-
frontal post-cervical headaches and temporal pain within the 
eyes radiating to the occipital region which felt like it may 
be tension.  The separation examination did not reflect any 
findings of headaches or a similar condition.

The claims file includes sufficient medical evidence showing 
a diagnosis of a current disability.  Specifically, VA 
examinations in March 2005 and June 2007 reflect the veteran 
was diagnosed with headaches.  

VA outpatient treatment reports from June 1973 to October 
2007 reflect that the veteran was treated for headaches on 
several occasions following his separation from active 
service.  In June 1973 as well as from October 1992 to 
November 1992, the veteran complained of numbness in his 
head.  In April 1979, May 1980, August 1984 and October 1984 
the veteran complained of and was treated for occasional 
headaches.  

Similarly, private medical records from September 1969 to 
June 1989 also reflect that the veteran received continual 
treatment for headaches following service.  He reported 
numbness in his head in December 1979 as well as at an 
unspecified date in 1988.  In addition, the veteran was 
treated for headaches in May 1973, May 1974, September 1986 
and at an unspecified date in 1988.  In a private medical 
summary of treatment dated from December 1969 to September 
1979, the veteran's physician noted in May 1974 that the 
veteran had a migraine and that he had trouble ever since 
getting out of service.  

In a March 2005 VA examination, the veteran was diagnosed 
with headaches, which the examiner concluded were stress 
headaches and were indelibly woven with the veteran's 
psychiatric diagnosis of paranoid schizophrenia.  

In a June 2007 VA examination, the veteran was evaluated by 
the same examiner from the March 2005 examination.  The 
examiner again diagnosed the veteran with headaches, 
characterized as a stress type headache phenomenon.  

Subsequently in a November 2007 addendum to the June 2007 
examination, the examiner was requested to furnish an opinion 
as to whether there is any link between the veteran's 
headache disorder and his service.  The examiner concluded 
that he could not absolutely link the headaches with anything 
in the context of the veteran's service.  

After a careful review of the record, the Board has 
determined, based upon the medical evidence set forth above, 
that the veteran's headaches constitute a chronic disease 
which began in service and now continue to be symptomatic.  
In this regard the Board notes that the veteran was treated 
on several occasions for headaches in service and has been 
treated continually for headaches in the years following 
service.  Moreover, as the VA examiner failed to render an 
opinion as to whether or not it was likely that the veteran's 
headaches were linked to service, as there is evidence of a 
continuity of symptomatology following the veteran's active 
service,  the preponderance of the evidence supports the 
veteran's claim for service connection for headaches.  

Following a full review of the record, and giving the veteran 
the benefit of the doubt, the Board concludes that service 
connection for headaches is warranted.


ORDER

Service connection for headaches is granted, subject to the 
regulations applicable to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


